DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arumugam (US 20180253895 A1) in view of Geiger et al (US 20190114038 A1). 

Regarding claim 1, Arumugam discloses a computing system ([0009] a newer approach to generate the 3D morphable model from the single 2D image) comprising: 
a hardware computer processor ([0020] The system is a computing system, which includes one or more processors,); 
a non-transitory computer readable medium having software instructions stored thereon, the software instructions executable by the hardware computer processor to cause the computing system ([0024] the modules depicted in the FIG. 1 are implemented using hardware, and/or software, which may be resident in the memory of the computing system. The memory may also include the database libraries interfaced with the modules.) comprising: 
([0009] The 3D morphable model may be used in one of AR, MR and VR mediums); 
for each of a plurality of users: 
determine one or more visual distinctions of a neutral avatar for the user, wherein the visual distinctions are different from visual distinctions of neutral avatars of others of the plurality of users ([0015] the trained dataset is pre-categorized into a plurality of datasets based on specific age, gender and ethnicity basis); and 
updating the co-presence environment data to include the determined visual distinctions of neutral avatars ([0017] the system of the present subject matter is capable of generating two or more full head 3D morphable models and can display the models conjointly in a single medium or across mediums, for example, in the AR medium)
providing co-presence environment data usable by a plurality of users to interact in an augmented reality environment

 Geiger discloses providing co-presence environment data usable by a plurality of users to interact  ([0149] the user receives an electronic communication regarding the political event. The user selects one such electronic communication); 
providing co-presence environment data usable by a plurality of users to interact in an augmented reality environment ([0200] the sticker is communicated to one or more other users using the client application)

Arumugam and Geiger are combinable because they are from the same field of invention. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention at the time the invention was made to modify morphable 3d model of Arumugam to include providing co-presence environment data usable by a plurality of users to interact providing co-presence environment data usable by a plurality of users to interact in an augmented reality environment as described by Geiger

 The motivation for doing so would have been to provide a faster, more convenient methods for customizing avatars (Geiger, [0007]).

Therefore, it would have been obvious to combine Arumugam and Geiger to obtain the invention as specified in claim 1.

Regarding claim 2, Arumugam discloses wherein the visual distinction comprises a color, texture, or shape of the neutral avatar ([0028] “personalized features” include among other things, skin color, head size, feature geometry like the eyes, mouth, nose).

Regarding claim 3, Arumugam discloses wherein the operations further comprise: storing determined visual distinctions for particular users, wherein said determining the neutral avatar for the user comprises selecting a stored visual distinction associated with the user ([0033] the predefined trained 3D mesh models may be stored in the database libraries).

([0034] construction of the full head 3D morphable model based on at least one of age, gender, and ethnicity of the subject).

Regarding claim 5, Arumugam discloses A computing system comprising: a hardware computer processor; a non-transitory computer readable medium having software instructions stored thereon, the software instructions executable by the hardware computer processor to cause the computing system to perform operations ([0024] the modules depicted in the FIG. 1 are implemented using hardware, and/or software, which may be resident in the memory of the computing system. The memory may also include the database libraries interfaced with the modules.) comprising: 
determine a neutral avatar associated with a user in an augmented reality environment ([0009] The 3D morphable model may be used in one of AR, MR and VR mediums);, 
wherein the neutral avatar includes no indications of gender, ethnicity, and identity of the user ([0017] capable of generating two or more full head 3D morphable models and can display the models conjointly in a single medium or across mediums); and 
wherein the neutral avatar is configured to represent input cues from the user with changes to visual elements of the neutral avatar that are non-literal indications of the corresponding input cue ([0055] full head 3D model including the lip-sync can be created as an animation file and used for various animations with voice data stream in real time); and 


([0200] the sticker is communicated to one or more other users using the client application)

Arumugam and Geiger are combinable because they are from the same field of invention. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention at the time the invention was made to modify morphable 3d model of Arumugam to include provide real-time rendering updates to the neutral avatar that are viewable by each of a plurality of users in a shared augmented reality environment as described by Geiger

 The motivation for doing so would have been to provide a faster, more convenient methods for customizing avatars (Geiger, [0007]).

Therefore, it would have been obvious to combine Arumugam and Geiger to obtain the invention as specified in claim 5.

Regarding claim 6, Arumugam discloses wherein a first visual element is associated with two or more input cues ([0055] 3D morphable model to lip-sync the corresponding audio content).

Regarding claim 7, Arumugam discloses wherein the input cues include one or more of gaze direction, voice, head pose and hand pose ([0055] various animations with voice data stream in real time).

([0065] may be made responsive to a plurality of gestures by using one or more conventional techniques as known in art from the user that can be linked to “bones” movement of the rigged full head 3D model for animation.).

Regarding claim 9, Arumugam discloses a signal mapping component storing a mapping between input cues and corresponding output signals, wherein the real-time rendering updates are determined based on the output signals ([0072] the animation lip synced voice data can be extracted from the live voice that is part of an ongoing voice call between two users and lip animation is synced with the voice data in either direction.).

Regarding claim 10, Arumugam discloses wherein the neutral avatar includes a visual element that is deformable in response to a voice input cue ([0072] 3D morphable model to be rendered are also available as separate data (files) that can be used for animating the 3D object).

Regarding claim 11, Arumugam is silent to wherein the visual element is deformable in another manner in response to an input cue indicating a particular gaze activity.

Geiger discloses wherein the visual element is deformable in another manner in response to an input cue indicating a particular gaze activity ([0032] altered version of the first avatar is rendered dynamic within the sticker by relative movement of the pair of eyes, the pair of eyelids, the set of lips and the pair of eyebrows with respect to the altered version of the first avatar through a repeating pattern of expressions over time.)



It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention at the time the invention was made to modify morphable 3d model of Arumugam to include wherein the visual element is deformable in another manner in response to an input cue indicating a particular gaze activity as described by Geiger

 The motivation for doing so would have been to provide a faster, more convenient methods for customizing avatars (Geiger, [0007]).

Therefore, it would have been obvious to combine Arumugam and Geiger to obtain the invention as specified in claim 11.

Regarding claim 12, Arumugam discloses wherein the neutral avatar includes a visual element that changes in size in response to a voice input cue ([0016] add audio content to cause the final 3D morphable model to lip-sync (lip synchronization) the audio content; and render the 3D morphable model in one of the AR, the MR or the VR mediums with animation and lip-sync.)

Regarding claim 13, Arumugam discloses wherein the neutral avatar includes a visual element that changes shading of a portion of the neutral avatar in response to a voice input cue ([0043] based on an audio input to create a realistic human lip (mouth) movement).

Regarding claim 14, Arumugam discloses wherein the portion of the neutral avatar is not associated with a mouth area of the neutral avatar ([0048] one or more feature points as a collection of principal regions on the face portion of the 2D image and correcting the principal regions of the 2D image by re-sizing the feature points to obtain scaled principal regions).

Regarding claim 15, Arumugam discloses wherein the neutral avatar comprises one or more geometric shapes ([0047] pixel based definition and reduction to a given size ensures that the feature points and shape identified by the identification module).


Conclusion
	
                      
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIVANG I PATEL whose telephone number is (571)272-8964.  The examiner can normally be reached on M-F 9-5am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on 571-272-7653.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/SHIVANG I PATEL/Primary Examiner, Art Unit 2619